internal_revenue_service number release date index number ------------------------------------ --------------------- --------------- ------------------------- - department of the treasury washington dc person to contact ------------------------------------ ------------- telephone number --------------------- refer reply to cc ita - plr-122102-03 date date legend a ------------------------------------------------------------------------------------------- ------------------ ------------ x ------------------------------------------------------------ y ----------------------------------------------------------- z ------------------------------------------------------ date ---------------------- date ------------------ date --------------------------- dear ------------------ this is in reply to your request for a private_letter_ruling to allow the taxpayer a to use an alternative method of basis recovery under sec_15a_453-1 of the temporary income_tax regulations to report contingent payments because the normal basis recovery rule method will substantially and inappropriately defer recovery_of basis facts x is an s_corporation with shareholders on date all of the stock of x was sold on an installment basis to y a wholly owned subsidiary of z the x shareholders and y made elections under sec_338 of the internal_revenue_code to have the stock sale treated as a deemed sale of all of the assets properties rights and business of x subject_to certain liabilities to y followed by the liquidation of x plr-122102-03 the sales agreement calls for payments of fixed amounts a payment consisting of cash and z stock at closing and two cash payments at later dates followed by four contingent payments the contingent payments will be calculated based on a percentage of the positive pre-tax income of z for the period date through date the contingent payments are payable annually the sales agreement set no maximum limit on the amount of the contingent payments law and analysis sec_453 provides that income from an installment_sale shall be taken into account under the installment_method sec_453 defines the term installment_sale to mean a disposition of property if at least one payment is to be received after the end of the taxable_year in which the disposition occurs the term installment_method is defined in sec_453 as a method under which the income recognized for any taxable_year from a disposition is that proportion of the payments received in that year that the gross_profit realized or to be realized when the payment is completed bears to the total_contract_price sec_15a_453-1 defines a contingent_payment_sale as a sale_or_other_disposition of property in which the aggregate selling_price cannot be determined by the close of the taxable_year in which such sale_or_other_disposition occurs unless a taxpayer makes an election under sec_15a_453-1 contingent_payment_sales are to be reported on the installment_method sec_15a_453-1 provides generally that when a stated maximum selling_price cannot be determined as of the close of the taxable_year in which a sale_or_other_disposition occurs but the maximum period over which payments may be received under the contingent sale price agreement is fixed the taxpayer's basis inclusive of selling_expenses shall be allocated to the taxable years in which payments may be received under the agreement in equal annual increments sec_15a_453-1 provides that the normal basis recovery rules set forth in sec_15a_453-1 may with respect to a particular contingent_payment_sale substantially and inappropriately defer recovery_of the taxpayer's basis sec_15a_453-1 provides that the taxpayer may use an alternative method of basis recovery if the taxpayer is able to demonstrate prior to the due_date of the return including extensions for the taxable_year in which the first payment is received that application of the normal basis recovery rule will substantially and inappropriately defer recovery_of basis the taxpayer must receive a ruling from the internal_revenue_service before using an alternative method of basis recovery and must have filed the request for a ruling prior to the due_date for the return including extensions plr-122102-03 to demonstrate that application of the normal basis recovery rule will substantially and inappropriately defer recovery_of basis the taxpayer must show a that the alternative method is a reasonable method of ratably recovering basis and b that under that method it is reasonable to conclude that over time the taxpayer likely will recover basis at a rate twice as fast as the rate at which basis would have been recovered under the otherwise applicable normal basis recovery rule in demonstrating that application of the normal basis recovery rule would substantially and inappropriately defer recovery_of the taxpayer's basis the taxpayer in appropriate circumstances may rely upon contemporaneous or immediate past relevant sales profit or other factual data that are subject_to verification the taxpayer ordinarily is not permitted to rely upon projections of future productivity receipts profits or the like however in special circumstances a reasonable projection may be acceptable based upon a specific event that has already occurred under the alternative method of basis recovery proposed by a the amount of basis allocated to an installment_payment would bear the same ratio to a's total basis in the property sold that the installment_payment bears to the estimated amount of the aggregate payments_to_be_received by a during the term of the installment_obligation the estimate of the aggregate payments_to_be_received during the term of the installment_obligation was determined on the basis of historical data and earnings trends based on the information provided and the representations made it is reasonable to conclude that a’s use of the proposed alternative method of basis recovery will result in basis recovery at a rate twice as fast as the rate at which basis would be recovered under the normal basis recovery rules the proposed alternative method of basis recovery represents a reasonable method of basis recovery accordingly a’s use of the proposed alternative method of basis recovery is approved caveats a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent plr-122102-03 in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer and the second authorized representative indicated on the power_of_attorney sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax and accounting enclosures
